NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                    OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

THOMAS CREIGHTON SHRADER,                       No.    17-16778

                 Petitioner-Appellant,          D.C. No. 1:17-cv-00685-DAD

  v.
                                                MEMORANDUM*
B. WATSON,

                 Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                            Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

       Federal prisoner Thomas Creighton Shrader appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition. We dismiss for

lack of jurisdiction.

       Shrader’s section 2241 petition alleged that he is actually innocent of being



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an armed career criminal under 18 U.S.C. § 924(e) because his prior state unlawful

wounding conviction is unconstitutional and he is actually innocent of that

conviction. He contends that, because Supreme Court precedent precludes him

from collaterally attacking his prior state conviction, a 28 U.S.C. § 2255 motion is

inadequate or ineffective and he therefore properly invoked section 2241

jurisdiction under section 2255(e)’s “escape hatch.” The record shows, however,

that Shrader was not denied an “unobstructed procedural shot” to test the legality

of his detention. See Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir. 2008)

(discussing considerations for determining whether a petitioner had an

unobstructed procedural shot to pursue his claims); Ivy v. Pontesso, 328 F.3d 1057,

1059-60 (9th Cir. 2003) (procedural bars do not render section 2255’s remedy

inadequate or ineffective). Accordingly, the district court properly concluded that

it lacked section 2241 jurisdiction over Shrader’s petition. See Harrison, 519 F.3d

at 961-62.

      Because the district court properly construed Shrader’s filing as a section

2255 motion, he was required to obtain a certificate of appealability (“COA”) to

proceed with this appeal. See Muth v. Fondren, 676 F.3d 815, 822 (9th Cir. 2012).

Shrader has not obtained a COA and we decline to grant one because he has not

made a substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c)(2); Muth, 676 F.3d at 822-23. We, therefore, dismiss this appeal for lack


                                          2                                    17-16778
of jurisdiction. See United States v. Mikels, 236 F.3d 550, 552 (9th Cir. 2001).

      Appellee’s request for judicial notice is granted.

      DISMISSED.




                                          3                                  17-16778